272 So.2d 513 (1973)
In re TRANSITION RULE 12.
No. 42980.
Supreme Court of Florida.
January 24, 1973.
PER CURIAM.
In order to effect the provisions of Senate Bill 24-A, a bill providing for supplementary services of Court Reporters and a supplementary appropriation effective January 1, 1973, it is necessary to promulgate certain temporary rules with respect to crediting hours of service by official Court Reporters and their approved Deputies in criminal proceedings by circuit and county courts. The appended transition rule is hereby adopted effective immediately.
It is so ordered.
CARLTON, C.J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.

TRANSITION RULE 12. COMPENSATION OF COURT REPORTERS IN CRIMINAL PROCEEDINGS BY CIRCUIT AND COUNTY COURTS.
After January 1, 1973, each official court reporter shall on a monthly basis certify to the chief judge of the circuit to which he is appointed, the number of hours service of himself and his approved deputies in criminal proceedings in circuit and county courts; upon approval by the chief judge such certification shall be submitted by the chief judge to the chief justice of the supreme court of Florida not later than the tenth day of the following month.
Section I, of Senate Bill 24-A, authorizes a per hour rate and/or allowances for reporting services in criminal proceedings in excess of those required by the chief justice of the supreme court of Florida. The schedule for those services is as follows:
1. Each official court reporter shall serve a maximum of sixty hours per month for which compensation by the State of Florida will be paid at an annual rate of $5,400.
2. Minimum credit toward this sixty hours of two and one-half hours each day shall be given for first appearance in any court before the lunch recess and a minimum credit of two and one-half hours shall be given for first appearance after that recess. An hour-for-hour credit will be given for actual time spent in court exceeding five hours per day.
3. Any number of hours accumulated in addition to sixty by the formula set forth above will be compensated at the rate of $10 per hour.
4. Each official court reporter may accumulate credit for the services of any of his officially approved deputies in the same manner as if he had performed these services personally.